       Case: 3:20-cv-00256-slc Document #: 27 Filed: 03/17/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN
                                 MADISON DIVISION

 GARY ALLEN SOL,                                  )
                                                  )
                PLAINTIFF,                        )
                                                  )
        v.                                        )     Case No. 3:20-cv-00256
                                                  )
  ANDREW M. SAUL,                                 )
· Commissioner of Social Security,                )
                                                  )
                DEFENDANT.                        )



                                     ORDER FOR EAJA FEES


        This matter coming before the Court on the patties' Agreed Motion to Award Attorney

 Fees Pursuant to the Equal Access to Justice Act, and the Court being fully infmmed, it is

 HEREBY ORDERED that the Stipulation for an award of $7,788.89 for attorney fees be granted.

 Payment of the award should be made to Plaintiffs attorney, pursuant to the written assignment

 of fees signed by Plaintiff, provided that Plaintiff owes no pre-existing debt subject to offset.

        SO ORDERED this       _..s.1f-'--fl;-+_   Day o ~


                                                  ST~N L. CROCKER
                                                  United States Magistrate Judge
